DETAILED ACTION

Election/Restrictions
Claim 28 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 3, 2022.
Applicant’s election without traverse of claims 1, 4-8, 11-16, 19-23 and 26-27 in the reply filed on February 3, 2022 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4-8, 16, 19, 23 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Konieczynski (US 5,271,569) in view of Thippareddi (US 2017/0013849).
In regards to claim 1, Konieczynski teaches an electrostatic dispensing system comprising:
a paint supply (14, material supply) which contains a coating material (fig. 1; col. 9, lines 15-20);
a voltage block (42) in fluid communication with the paint supply and receives the coating material from the paint supply (fig. 1; col. 9, lines 45-55);
a power supply (96) that electrostatically charges the coating material received by the voltage block, to provide an electrostatically charged coating material (fig. 1; col. 10, lines 40-60);
a dispense assembly comprising spray guns (94) that comprises a liquid outlet which atomizes the coating material and a discharge line-128 which fluidly communicates to internal fluid pathway within the spray guns, the discharge line-128 provides fluid communication between the voltage block and the liquid outlet, the dispense assembly receives electrostatically charged coating material from the voltage block and to dispense electrostatically charged coating material from the liquid outlet (fig. 1; col. 10, lines 35-60);
where the voltage block is positioned between the paint supply and the dispense assembly and electrically isolate the paint supply and dispense assembly (fig. 1; col. 10, line 55- col. 11, line 20).
Konieczynski does not explicitly teach a conveyor through or by which a food product is configured to be conveyed; and
a support that supports the at least one liquid outlet at a position adjacent to the conveyor such that the at least one liquid outlet is configured to dispense the electrostatically charged coating material onto the food product.
However, Thippareddi teaches conveyor system (15) for conveying food products or other articles through the treatment area (50) of a treatment cabinet (5) (fig. 1-3; para. 55-57).
Thippareddi teaches a spray assembly (110) for applying the antimicrobial agent or other treatment agent to the article, where the spray assembly is supported adjacent to the conveyor system by inner plates (80) (support) (fig. 7; para. 65).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the conveyor system and treatment cabinet with spray assembly supported by inner plates of Thippareddi onto the system of Konieczynski because Thippareddi teaches it will minimize or prevent release of treatment agent to the surrounding environment (para. 57).
In regards to claim 4, Konieczynski and Thippareddi as discussed, where Konieczynski teaches a second pump (90) which pumps the electrostatically charged coating material and electrically isolates the paint supply and the dispense assembly (fig. 1, 3; col. 10, lines 22-27, 50-57, col. 11, lines 1-20).
In regards to claim 5, Konieczynski and Thippareddi as discussed, where Konieczynski teaches the spray guns maybe airless atomizing spray nozzles (col. 10, lines 35-40).
In regards to claim 6, Konieczynski and Thippareddi as discussed, where Konieczynski teaches a reservoir (88) which contains the coating material received from the paint supply (fig. 1; col. 10, lines 20-28, 58-65) and a second shuttle (82) which selectively electrically isolates the paint supply and the dispense assembly (fig. 1; col. 10, lines 10-20).
In regards to claim 7, Konieczynski and Thippareddi as discussed, where Konieczynski implies the voltage block and the power supply are together (fig. 3; col. 16, lines 25-35), where one of ordinary skill in the art will recognize a cabinet/container would be used to contain the elements.
In regards to claim 8, Konieczynski and Thippareddi as discussed, where Thippareddi teaches the spray assembly is position along the length of the conveyor (fig. 1, 3, 9; para. 91).
In regards to claim 16, Konieczynski and Thippareddi as discussed, where Thippareddi teaches the conveyor system comprises the treatment cabinet (5, dispense booth) (fig. 1-3; para. 55-57).
In regards to claim 19, Konieczynski and Thippareddi as discussed, where Thippareddi teaches the conveyor system comprises rails (30, feeder) which move the product through the treatment cabinet (fig. 1-3; para. 56).
In regards to claim 23, Konieczynski and Thippareddi as discussed, where Thippareddi teaches the inner plates are isolated from the outer shell and in turn the other element of the conveyor system (fig. 1-4; para. 20, 51).
In regards to claim 27, Konieczynski and Thippareddi as discussed, where Thippareddi teaches the conveyor system comprise outer shell (55) which is electrically grounded (fig. 1-3; para. 62)

Claim(s) 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Konieczynski and Thippareddi as applied to claims 1, 4-8, 16, 19, 23 and 27 above, and further in view of Gimple (US 5,411,210).
In regards to claim 11, Konieczynski and Thippareddi as discussed, but do not explicitly teach the dispense assembly further comprises a manifold that is mounted to the support, wherein: the at least one liquid outlet is mounted to the manifold and is in fluid communication with the manifold, and the internal fluid pathway extends within the manifold.
However, Gimple teaches a manifold (74) which mounted on a robot arm (34).  Gimple teaches nozzles (80/82) are mounted to the manifold and a coating material supply conduit (52) provides an internal fluid pathway through the manifold and to the nozzles (fig. 2, 5-6; col. 4, lines 4, lines 45-55, col. 5, lines 1-20, 40-55).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the manifold which connects the coating material supply conduit and nozzles of Gimple onto the inner plates of the conveyor system of Konieczynski and Thippareddi because Gimple teaches it will improve the application of the coating material (col. 2, lines 15-25).
In regards to claims 12-14, Konieczynski, Thippareddi and Gimple as discussed, where Gimple teaches within the manifold the conduit that has an electrically non-conductive inner layer (56) such as FEP or polyethylene which are chemical-resistant polymer (fig. 4, col. 4, lines 45-60).
  
Claim(s) 15 is rejected under 35 U.S.C. 103 as being unpatentable over Konieczynski and Thippareddi as applied to claims 1, 4-8, 16, 19, 23 and 27 above, and further in view of Rutz (US 5,776,249).
In regards to claim 15, Konieczynski and Thippareddi as discussed, but do not explicitly teach a sensor that is configured to sense a presence of the food product in the conveyor, the sensor further being configured to communicate the sensed presence of the food product to a controller that is configured to control dispensing of the electrostatically charged coating material from the at least one liquid outlet in response to the sensed presence of the food product
However, Rutz teaches an article sensor (110) which detects articles (24), where a control device (4, controller) receives a signal from the article sensor and controls the flow rate of the coating material (col. 6, lines 15-35).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the article sensor and control device of Rutz onto the system of Konieczynski and Thippareddi because Rutz teaches it will provide coating of articles at different conveying rates (col. 2, lines 20-23).

Claim(s) 26 is rejected under 35 U.S.C. 103 as being unpatentable over Konieczynski and Thippareddi as applied to claims 1, 4-8, 16, 19, 23 and 27 above, and further in view of Hartle (US 5,154,358).
In regards to claim 26, Konieczynski and Thippareddi as discussed, but do not explicitly teach the support supports a repulsion rod that is configured to be electrostatically charged to a polarity, the power supply is configured to electrostatically charge the coating material received by the voltage block to provide the electrostatically charged coating material at a polarity, and the polarity of the repulsion rod is the same as the polarity of the electrostatically charged coating material such that the repulsion rod is configured to repel the electrostatically charged coating material.
However, Hartle teaches a support stand (14) which supports a dispensing device (12) and a repulsion device (10) (fig. 1; col. 3, lines 55-65).  Hartle teaches the repulsion device comprises a repulsion rod (38) which is electrostatically charged to a polarity.  Hartle teaches a power supply (46) is connected to the repulsion rod to provide a polarity to the repulsion rod that is same as the material that is sprayed (fig. 1; col. 4, lines 33-45, 60-65).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the repulsion device connected to the power supply of Hartle onto the system of Konieczynski and Thippareddi because Hartle teaches it will eliminate the need of protective fencing (abstract).

Allowable Subject Matter
Claims 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684. The examiner can normally be reached Monday to Thursday, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Binu Thomas/Primary Examiner, Art Unit 1717